UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 26, 2009 Medizone International, Inc. (Exact name of registrant as specified in its charter) Nevada 002-93277-D 87-0412648 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 144 Buena Vista, P.O. Box 742, Stinson Beach, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (415) 868-0300 (Former Name or Former Address, if Changed Since Last Report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On August 26, 2009, Medizone International, Inc. (“the Company”) held its annual meeting of shareholders.Following the meeting management of the Company gave a brief presentation describing the science and business plan of the Company’s new AsepticSureTM hospital sterilization technology.This presentation included information not previously made public by the Company.A copy of the power point presentation is furnished under Item 9.01 as Exhibit 99.1 of this report. In accordance with General Instruction B.2 of Form 8-K, the information in this section of this Report shall not be deemed filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99 Powerpoint presentation slides dated August 26, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Medizone International, Inc. Date: August 26, 2009 By: /s/ Edwin G. Marshall Edwin G. Marshall Chairman of the Board and Chief Executive Officer (Principal Executive Officer) 2
